—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1993, which dismissed claimant’s appeal as untimely.
The record reveals that claimant failed to file his appeal to the Unemployment Insurance Appeal Board within the 20-day period mandated by Labor Law § 621 (1). Accordingly, the Board properly dismissed claimant’s appeal as untimely. Given this result, the merits of claimant’s appeal are not properly before this Court.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.